Citation Nr: 0716537	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
osteochondritis dissecans, status post-arthroplasty, right 
knee with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.
	
2.  Osteochondritis dissecans, status post-arthroplasty, 
right knee with degenerative arthritis, is manifested by 
subjective complaints of weakness, stiffness, swelling, 
tenderness, pain, instability, locking, fatigability, lack of 
endurance, and constant flare-ups and objective evidence of 
tenderness on palpation of the soft tissues with mild 
swelling, limitation of knee motion due to pain, gritty 
movement of the patella, and a well-healed scar, without 
evidence of severe painful motion, effusion, instability, 
weakness, redness, heat, abnormal movement, guarding, 
ankylosis, extension of the leg limited to 30 degrees or 
more, malunion or nonunion of the tibia and fibula or 
painful, unstable, or superficial scar. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
osteochondritis dissecans, post-arthroplasty, right knee with 
degenerative arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in March 2004, prior 
to the initial unfavorable AOJ decision issued in May 2004.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to an 
increased rating, the Board observes that the VCAA notice 
issued in March 2004 informed the veteran of the type of 
evidence necessary to establish an increased rating; how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
The VCAA notice did not specifically inform the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  Failure to provide 
pre-adjudicative notice of any of the four elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The March 2004 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, asked him to send the information or evidence to VA, 
and provided examples of the types of evidence, both medical 
and lay, that could be submitted.  Further, the letter 
instructed the veteran to let VA know of any other evidence 
that would support his claim.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  For these reasons, the Board concludes that 
the failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.
 
Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
the present case, VA sent the veteran a letter in March 2004 
that advised him of what type of information and evidence was 
needed to substantiate his increased rating claim, but it did 
not provide notice of the type of evidence necessary to 
establish an effective date for the disability now on appeal.  
Despite the inadequate notice provided to the veteran on the 
latter element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's increased rating claim, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records and 
a March 2004 VA examination report were reviewed by both the 
RO and the Board in connection with adjudication of his 
claim.  

The Board finds that VA secured all available records 
identified by the veteran.  The veteran stated that he 
receives all medical care for his knee disability at the John 
Cochran VA Medical Center.  VA has requested and received all 
medical records from that facility; therefore, the Board 
finds that VA satisfied its duty to assist the veteran in 
obtaining available, relevant records.

Additionally, the veteran was afforded a VA examination in 
March 2004 in order to adjudicate his increased rating claim.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected osteochondritis dissecans, 
status post-arthroplasty, right knee with degenerative 
arthritis.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's service-connected disability of osteochondritis 
dissecans, status post-arthroplasty, right knee with 
degenerative arthritis is currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  He contends that the disability has increased in 
severity and has prevented him from returning to work.  As 
such, he claims that he is entitled to a rating in excess of 
30 percent for his knee disability. 

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

By way of background, in a July 1971 rating decision, the 
veteran was granted service connection for laxity of the 
anterior cruciate ligament, right knee, with osteochondritis 
dissecans and assigned an initial 10 percent evaluation 
pursuant to Diagnostic Code 5257, effective February 27, 
1971.  Thereafter, in a January 1973 rating decision, an 
increased rating of 20 percent was granted for 
osteochondritis dissecans, right knee, with early 
degenerative arthritis, pursuant to Diagnostic Code 5257, 
effective February 27, 1971.  In a January 1995 rating 
decision, the veteran was granted a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 from October 
14, 1994, to November 30, 1994, as a result of arthroscopic 
surgery for his service-connected right knee disability that 
required a period of convalescence.  Such rating decision 
also reinstated the veteran's 20 percent evaluation for his 
right knee disability following his period of convalescence, 
beginning December 1, 1994.  

In a July 2002 rating decision, the RO granted a 100 percent 
disability evaluation for osteochondritis dissecans status 
post-arthroplasty of the right knee with degenerative 
arthritis and total right knee replacement, effective May 22, 
2002.  Specifically, the RO assigned a temporary total 
evaluation under 38 C.F.R. § 4.30 as the veteran underwent 
surgery on his service-connected right knee for the period 
from May 22, 2002 to June 30, 2002.  Thereafter, he was 
assigned a 100 percent disability evaluation under Diagnostic 
Code 5055 for one year following his knee replacement.  Such 
evaluation was reduced to 30 percent, effective July 1, 2003, 
pursuant to Diagnostic Code 5055.  In January 2004, the 
veteran filed a claim of entitlement to a rating in excess of 
30 percent for his right knee disability.  Such claim was 
denied in a May 2004 rating decision, and the veteran 
thereafter appealed to the Board.

As indicated previously, the veteran is currently evaluated 
under Diagnostic Code 5055, which governs knee replacements 
(prosthesis).  Such provides for a 100 percent rating 
evaluation for one year after implantation of the prosthesis.  
A 60 percent rating is warranted where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Where there are intermediate degrees 
of residual weakness, pain or limitation of motion, rating is 
done by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261, and 5262, relating to ankylosis of the knee, limitation 
of extension of the leg, and impairment of the tibia and 
fibula, respectively.  A minimum rating of 30 percent for a 
prosthetic knee replacement is assigned.  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, a 30 percent rating 
is warranted.  Where there is ankylosis of the knee with 
flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Where there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 degrees 
or more, a 60 percent rating is assigned. 

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent rating.  Where extension is 
limited to 10 degrees, a 10 percent rating is assigned.  
Where extension is limited to 15 degrees, a 20 percent rating 
is assigned.  Where extension is limited to 20 degrees, a 30 
percent rating is assigned.  Where extension is limited to 30 
degrees, a 40 percent rating is assigned.  Where extension is 
limited to 45 degrees, a 50 percent rating is assigned. 

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion of the two 
bones with moderate knee or ankle disability warrants a 
rating of 20 percent.  Malunion of the two bones with marked 
knee or ankle disability warrants a rating of 30 percent.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating.
  
For the following reasons, the Board finds that the veteran 
is not entitled to a rating in excess of 30 percent for his 
service-connected osteochondritis dissecans, status post-
arthroplasty, right knee with degenerative arthritis.  His 
right knee disability is manifested by subjective complaints 
of weakness, stiffness, swelling, tenderness, pain, 
instability, locking, fatigability, lack of endurance, and 
constant flare-ups and objective evidence of tenderness on 
palpation of the soft tissues with mild swelling, limitation 
of knee motion due to pain, gritty movement of the patella, 
and a well-healed scar, without evidence of severe painful 
motion, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding.  There is also no evidence of 
intermediate degrees of residual weakness, pain, or 
limitation of motion as a result of ankylosis, limitation of 
extension of the leg, or impairment of the tibia and fibula. 

Specifically, VA treatment records dated from May 2003 to 
August 2003 show that the veteran had degenerative joint 
disease of the right knee and was status post-total knee 
replacement.  It was noted that his right knee was stable.  
In May 2003, the veteran indicated that he experienced pain 
after standing for 15 to 20 minutes.  In August 2003, it was 
observed that the veteran had multiple surgical scars on the 
right knee.  There was marked bony hypertrophy approximately 
50 percent larger.  It was also noted that he wore a DonJoy 
brace.  

At the veteran's March 2004 VA examination, he complained 
that his right knee was weak, stiff, swollen, tender, and 
painful.  He stated that the knee was unstable, gave away, 
and locked for short periods of time.  The veteran further 
reported that his right knee was easily fatigued, lacked 
endurance, and was in constant flare-up.  He indicated that 
repetitive movements magnified these symptoms.  The veteran 
denied any redness of the knee.  It was also noted that there 
were no episodes of dislocation or subluxation of the 
prosthetic knee and no constitutional symptoms associated 
with the veteran's knee condition.

Upon physical examination, repetitive movements of the knee, 
as described by the veteran, caused additional pain, fatigue, 
weakness, and lack of endurance.  The examiner noted that 
such symptoms could not be objectively measured.  There was 
some evidence of tenderness on palpation of the soft tissues 
with mild swelling.  Objectively, there was no evidence of 
painful motion, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding.  The veteran walked 
upright with a slight limp favoring the right leg.  No 
callosities or breakdown were noted on the right foot.  No 
ankylosis was noted.  Flexion of the prosthetic knee was to 
90 degrees and limited by pain.  Extension of the knee was to 
-5 degrees.  There was no valgus or varus instability of the 
knee.  Palpation of the patella and soft tissues around the 
prosthesis elicited tenderness.  Movements of the patella 
were gritty.  Soft tissues around the prosthetic joint 
exhibited chronic swelling as compared to the left knee.  
There was also some chronic discoloration of the skin over 
the right knee, apparently from usage of a knee brace.  No 
effusion was noted.  A midline 12-inch scar was present, 
extending from the distal thigh to the anterior tubercle of 
the tibia.  The scar was half an inch wide and somewhat 
irregular.  The scar was well-healed and showed no redness, 
swelling, or tenderness.  X-rays of the right knee showed an 
impression of right knee prosthesis.  No complicating post-
operative abnormality was seen.  The examiner diagnosed 
osteoarthritis dissecans, status post-total knee replacement, 
with residuals. 

The veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 5055 in contemplation of the residuals of his 
right knee replacement.  As indicated previously, such 
residuals include the veteran's subjective complaints of 
weakness, stiffness, swelling, tenderness, pain, instability, 
locking, fatigability, lack of endurance, and constant flare-
ups and objective evidence of tenderness on palpation of the 
soft tissues with mild swelling, limitation of knee motion 
due to pain, gritty movement of the patella, and a well-
healed scar, without evidence of severe painful motion, 
effusion, instability, weakness, redness, heat, abnormal 
movement, guarding, ankylosis, extension of the leg limited 
to 30 degrees or more, or malunion or nonunion of the tibia 
and fibula.  As a result, the Board finds that the veteran is 
not entitled to a 60 percent evaluation under Diagnostic Code 
5055 as he does not have chronic residuals such as 
objectively severe painful motion or weakness in the right 
knee.  Specifically, the Board finds that, while the veteran 
has complained of weakness and pain on flexion of the 
prosthetic knee, the March 2004 VA examiner found no 
objective evidence of painful motion or weakness.  There was 
also no evidence of instability.  Moreover, such subjective 
complaints of weakness and painful motion are contemplated in 
the 30 percent evaluation the veteran has been assigned under 
Diagnostic Code 5055.  See DeLuca, supra.  Therefore, the 
Board finds that the veteran is not entitled to a rating in 
excess of 30 percent under Diagnostic Code 5055.

Furthermore, the Board has considered whether the veteran is 
entitled to a rating in excess of 30 percent for his right 
knee disability under Diagnostic Codes 5256, 5261, and 5262, 
as directed by Diagnostic Code 5055.  However, pertinent to 
Diagnostic Code 5256, there is no evidence of ankylosis of 
the right knee.  Also, regarding Diagnostic Code 5261, there 
is no evidence that the veteran has limitation of right leg 
extension to 30 degrees or more, even when taking into 
consideration his complaints of pain, weakness, fatigability, 
and lack of endurance.  See DeLuca, supra.  Rather, at his 
March 2004 VA examination, the veteran demonstrated extension 
to -5 degrees.  Finally, with respect to Diagnostic Code 
5262, there is no evidence of malunion or nonunion of the 
tibia and fibula.  Specifically, March 2004 X-rays failed to 
reveal any complicating post-operative abnormality.  
Therefore, the Board finds that there is no evidence of 
intermediate degrees of residual weakness, pain, or 
limitation of motion warranting a rating in excess of 30 
percent under Diagnostic Codes 5056, 5261, or 5262.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2006), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the veteran has a residual scar 
associated with his right knee replacement.  However, such is 
well-healed and without redness, swelling, or tenderness.  As 
such, a review of the record fails to reveal any additional 
functional impairment associated with the veteran's 
osteochondritis dissecans, status post-arthroplasty, right 
knee with degenerative arthritis so as to warrant 
consideration of alternate rating codes.   

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 30 percent for osteochondritis dissecans, status 
post-arthroplasty, right knee with degenerative arthritis.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his increased rating 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected osteochondritis 
dissecans, status post-arthroplasty, right knee with 
degenerative arthritis presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected disability does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 30 percent for osteochondritis 
dissecans, status post-arthroplasty, right knee with 
degenerative arthritis is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


